DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11-13, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2014/0093028 A1) in view of Park et al (US 2017/0294165 A1).

Claim 1, Wu (Fig. 14 and 15) discloses a shift register circuit (Paragraph [0190]), comprising: 
an input sub-circuit (T11 and T12; Fig. 14) connected to a first signal input terminal (CLK2; Fig. 14), a second signal input terminal (IN; Fig. 14) and a first node (PU; Fig. 14), and the input sub-circuit (T11 and T12; Fig. 14) being configured to transmit (Paragraph [0174]; S1; Fig. 15) a second input signal from the second signal input terminal (IN; Fig. 14) to the first node (PU; Fig. 14) in response to a first input signal received from the first input signal terminal (CLK2; Fig. 14); 
an output sub-circuit (T3 and C; Fig. 14) connected to the first node (PU; Fig. 14), a first clock signal terminal (CLK1; Fig. 14) and a first output terminal (Out(n); Fig. 14), and the output sub-circuit (T3 and C; Fig. 14) being configured to store (C; Fig. 14) the second input signal (IN; Fig. 14) at the first node (PU; Fig. 14), and transmit a first clock signal (CLKB; Fig. 15) from the first clock signal terminal (CLK1; Fig. 14) to the first output terminal (Out(n); Fig. 14 and 15) in response to the second input signal (IN; Fig. 14) at the first node (PU; Fig. 15); 
a first control sub-circuit (32; Fig. 14) connected to a first power supply voltage terminal (VGH; Fig. 14), a second power supply voltage terminal (VGL1; Fig. 14), the first node (PU; Fig. 14) and a second node (PD; Fig. 14), and the first control sub-circuit (32; Fig. 14) being configured to transmit (T23; Fig. 14) a first voltage signal (VGH; Fig. 14) to the second node (PD; Fig. 14) in response to the first voltage signal (VGH; Fig. 14) received from the first power supply voltage terminal (VGH; Fig. 14), and transmit a second voltage signal (VGL1; Fig. 14) to the second node (PD; Fig. 14) in response to 
a second control sub-circuit (34, T31, T32, T13, and T14; Fig. 14) connected to the second power supply voltage terminal (VGL1; Fig. 14), the second node (PD; Fig. 14) and a third node (CO; Fig. 14), the third node (CO; Fig. 14) being connected to the input sub-circuit (T11 and T12; Fig. 14), and the second control sub-circuit (34, T31, and T32; Fig. 14) being configured to transmit a voltage signal (CO during S2; Fig. 15) to the third node (CO; Fig. 14 and 15), and disconnect (T14; Fig. 14) the 4PATENTAtty Docket No.: 211464PCT/US-JDF-I/C/Nvoltage from the third node (CO during S3; Fig. 14) in response to the first voltage signal (VGH; Fig. 14) at the second node (PD during S3; Fig. 15) and the second voltage signal from the second power supply voltage terminal (VGL1; Fig. 14).  
Wu does not expressly disclose a second control sub-circuit connected to the second power supply voltage terminal, a third power supply voltage terminal, the second node and a third node, the third node being connected to the input sub-circuit, and the second control sub-circuit being configured to transmit a third voltage signal to the third node in response to the third voltage signal received from the third power supply voltage terminal, and disconnect the 4PATENTAtty Docket No.: 211464PCT/US-JDF-I/C/Nthird power supply voltage terminal from the third node in response to the first voltage signal at the second node and the second voltage signal from the second power supply voltage terminal.  
Park (Fig. 1-9B) discloses a second control sub-circuit (260 and 230; Fig. 4) connected to the second power supply voltage terminal (VGL; Fig. 4), a third power supply voltage terminal (VGH; Fig. 4), the second node (N2; Fig. 4) and a third node (N3 and N4; Fig. 4), the third node (N3; Fig. 4) being connected to the input sub-circuit 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wu’s shift register circuit by applying a leakage current blocking circuit, as taught by Park, so to use a shift register circuit with a leakage current blocking circuit for providing a high level voltage is applied the node between the two transistors, thereby preventing or reducing the leakage current. Accordingly, the gate driver can stably maintain voltages of nodes in each stage, reduce ripple of the gate output signal, and prevent abnormal pulse of the gate output signal (Paragraph [0027]).

Claim 2, Wu (Fig. 14 and 15) discloses wherein the input sub-circuit (T11 and T12; Fig. 14) includes a first transistor (T11; Fig. 14) and a second transistor (T12; Fig. 14); 
a gate of the first transistor (T11; Fig. 14) is connected to the first signal input terminal (CLK2; Fig. 14), a first electrode of the first transistor (T11; Fig. 14) is 
a gate of the second transistor (T12; Fig. 14) is connected to the first signal input terminal (CLK2; Fig. 14), and a second electrode of the second transistor (T12; Fig. 14) is connected to the first node (PU; Fig. 14); and 
the first electrode of the second transistor (T12; Fig. 14) is further connected to the third node (CO; Fig. 14).  

Claim 5, Wu (Fig. 14 and 15) discloses wherein the output sub-circuit (T3 and C; Fig. 14) includes an eighth transistor (T3; Fig. 14) and a capacitor (C; Fig. 14); 
a gate of the eighth transistor (T3; Fig. 14) is connected to the first node (PU; Fig. 14), a first electrode of the eighth transistor (T3; Fig. 14) is connected to the first clock signal terminal (CLK1; Fig. 14), and a second electrode of the eighth transistor (T3; Fig. 14) is connected to the first output terminal (Out(n); Fig. 14); and 
one end of the capacitor (C; Fig. 14) is connected to the first node (PU; Fig. 14), and another end of the capacitor (C; Fig. 14) is connected to the first output terminal (Out(n); Fig. 14).  

Claim 11, Wu (Fig. 14 and 15) discloses further comprising: 
a denoising sub-circuit (T13, T14, and T4; Fig. 14) connected to the first node (PU; Fig. 14; wherein figure shows electrode of transistor T13 connected to PU), the second node (PD; Fig. 14; wherein figure shows gate electrodes of T13, T14, and T4 

Claim 12, Wu (Fig. 14 and 15) discloses wherein the denoising sub-circuit (T13, T14, and T4; Fig. 14) includes a first denoising sub-circuit (T13 and T14; Fig. 14) and a second denoising sub-circuit (T4; Fig. 14); 
the first denoising sub-circuit (T13 and T14; Fig. 14) is connected to the first node (PU; Fig. 14; wherein figure shows electrode of transistor T13 connected to node PU), the second node (PD; Fig. 14; wherein figure shows gate electrodes of T13 and T14 connected to node PD) and the second power supply voltage terminal (VGL1; Fig. 14; wherein figure shows electrode of T14 connected to low voltage VGL1), and the first denoising sub-circuit (T13 and T14; Fig. 14) is configured to transmit (Paragraph [0160]) the second voltage signal (VGL1; Fig. 14) to the first node (PU; Fig. 14) in response to (PD during S3; Fig. 15) the first voltage signalApp. Ser. No.: TBD (VGH; Fig. 14) at the second node (PD; Fig. 14); and 
the second denoising sub-circuit (T4; Fig. 14) is connected to the second node (PD; Fig. 14; wherein figure shows gate electrode of transistor T4 connected to node 

Claim 13, Wu (Fig. 14 and 15) discloses wherein the first denoising sub-circuit (T13 and T14; Fig. 14) includes a twelfth transistor (T13; Fig. 14) and a thirteenth transistor (T14; Fig. 14); 
a gate of the twelfth transistor (T13; Fig. 14) is connected to the second node (PD; Fig. 14), a first electrode of the twelfth transistor (T13; Fig. 14) is connected to the first node (PU; Fig. 14), a second electrode of the twelfth transistor (T13; Fig. 14) is connected to a first electrode of the thirteenth transistor (T14; Fig. 14), and the second electrode of the twelfth transistor (T13; Fig. 14) is further connected to the third node (CO; Fig. 14); and 
a gate of the thirteenth transistor (T14; Fig. 14) is connected to the second node (PD; Fig. 14), and the second electrode of the thirteenth transistor (T14; Fig. 14) is connected to the second power supply voltage terminal (VGL1; Fig. 14).  

Claim 17, Wu (Fig. 20) discloses a gate drive circuit (Paragraph [0235]; Fig. 20), comprising a plurality of stages of shift register circuits (S1-Sn; Fig. 20; Paragraph 

Claim 19, Wu (Fig. 20) discloses a display device (Paragraph [0071]; wherein discloses a display apparatus), comprising the gate drive circuit (Fig. 20 and 21) according to claim 17 (See rejection to claim 17 above).  

Claim 20, Wu (Fig. 14 and 15) discloses a driving method (S1-S3; Fig. 15) of a shift register circuit (Fig. 14), the driving method (S1-S3; Fig. 15) being used for driving the shift register circuit (Fig. 14) according to claim 1, the driving method (S1-S3; Fig. 15) comprising:
transmitting (Paragraph [0159]), by the input sub-circuit (T11 and T12; Fig. 14), the second input signal (IN; Fig. 15) from the second signal input terminal (IN; Fig. 14) to the first node (PU; Fig. 14 and 15) in response to the first input signal (CLK; Fig. 15) received from the first signal input terminal (CLK2; Fig. 14); 
storing (C; Fig. 14), by the output sub-circuit (T3 and C; Fig. 14), the second input signal (IN; Fig. 14) at the first node (PU; Fig. 14 and 15); 
transmitting (OUT(n); Fig. 15), by the output sub-circuit (T3 and C; Fig. 14), the first clock signal (CLKB; Fig. 15) of the first clock signal terminal (CLK1; Fig. 14) to the first output terminal (OUT(n); Fig. 14 and 15) in response to the second input signal (PU; Fig. 15) at the first node (PU; Fig. 14); 
transmitting (PD; Fig. 15), by the first control sub-circuit (32; Fig. 14), the first voltage signal (VGH; Fig. 14) to the second 11PATENTAtty Docket No.: 211464PCT/US-JDF-I/C/Nnode (PD; Fig. 14) in response to the first 
transmitting (S1 and S2; Fig. 15), by the first control sub-circuit (32; Fig. 14), the second voltage signal (VGL1; Fig. 15) of the second power supply voltage terminal (VGL1; Fig. 14) to the second node (PD; Fig. 14 and 15) in response to the second input signal (IN; Fig. 14 and 15) at the first node (PU; Fig. 14 and 15).
Park (Fig. 1-9B) discloses transmitting (M9; Fig. 4), by the second control sub-circuit (M9; Fig. 4), the third voltage signal (VGH; Fig. 4) to the third node (N3; Fig. 4) in response to the third voltage signal (M6; Fig. 4; wherein transistor M6 is controlled by VGH which therefore controls transistor M9) received from the third power supply voltage terminal (VGH; Fig. 4); and 
disconnecting (M2-1; Fig. 4), by the second control sub-circuit (M2-1; Fig. 4), the third power supply voltage terminal (VGH; Fig. 4) from the third node (N3; Fig. 4) in response to the first voltage signal (VGH and M5; Fig. 4) at the second node (N2; Fig. 4) and the second voltage signal (VGL; Fig. 4) from the second power supply voltage terminal (VGL; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wu’s shift register circuit by applying a leakage current blocking circuit, as taught by Park, so to use a shift register circuit with a leakage current blocking circuit for providing a high level voltage is applied the node between the two transistors, thereby preventing or reducing the leakage current. Accordingly, the gate driver can stably maintain voltages of nodes in each 

Claim 21, Wu (Fig. 20) discloses wherein the second denoising sub-circuit (T4; Fig. 14) includes a fourteenth transistor (T4; Fig. 14); and 
a gate of the fourteenth transistor (T4; Fig. 14) is connected to the second node (PD; Fig. 14), a first electrode of the fourteenth transistor (T4; Fig. 14) is connected to the first output terminal (Out(n); fig. 14), and a second electrode of the fourteenth transistor (T4; Fig. 14) is connected to the second power supply voltage terminal (VGL2; Fig. 14; wherein figure shows electrode of transistor T4 connected to a low voltage VGL2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2014/0093028 A1) in view of Park et al (US 2017/0294165 A1) as applied to claim 1 above, and further in view of Shang et al (US 2011/0058640 A1).

Claim 3, Wu (Fig. 14 and 15) discloses wherein the first control sub-circuit (32; Fig. 14) includes a third transistor (T23; Fig. 14) and a fourth transistor (T21 and T22; Fig. 14); 
a gate and a first electrode of the third transistor (T23; Fig. 14) are both connected to the first power supply voltage terminal (VGH; Fig. 14), and a second electrode of the third transistor (T23; Fig. 14) is connected to the second node (PD; Fig. 14); 

Wu in view of Park does not expressly disclose a width-to-length ratio of a channel of the fourth transistor is greater than a width-to-length ratio of a channel of the third transistor.  
Shang (Fig. 2A) discloses a width-to-length ratio of a channel of the fourth transistor (T7; Fig. 2A) is greater than (Paragraph [0038]; wherein discloses a width-length ratio of the channel) a width-to-length ratio of a channel of the third transistor (T8; Fig. 2A).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wu in view of Park’s shift register circuit by applying width-to-length ratio of a channel, as taught by Shang, so to use a shift register circuit with a width-to-length ratio of a channel for providing a shift register unit and a gate drive device for the liquid crystal display, which are capable of reducing the power consumption of the shift register unit, so as to reduce the power consumption of the gate drive device for the liquid crystal display (Paragraph [0004]).

Claims 6-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2014/0093028 A1) in view of Park et al (US 2017/0294165 A1) as applied to claims 1 and 12 above, and further in view of Kim (US 2019/0130848 A1).

Claim 6, Wu in view of Park discloses the shift register circuit according to a claim 1. 
Wu in view of Park does not expressly disclose wherein the output sub-circuit is further connected to a second clock signal terminal and a second output terminal; and 
the output sub-circuit is further configured to transmit a second clock signal of the second clock signal terminal to the second output terminal in response to the second input signal at the first node.  
Kim (Fig. 6) discloses wherein the output sub-circuit (27; Fig. 6) is further connected to a second clock signal terminal (CRCLK(k); Fig. 6; wherein figure shows clock CRCLK(k) is different from clock SCCLK(k)) and a second output terminal (CP(k); Fig. 6; wherein figure shows a second output CP(k) different from SP(k)); and 
the output sub-circuit (27; Fig. 6) is further configured to (Paragraph [0082]) transmit a second clock signal of the second clock signal terminal (CRCLK(k); Fig. 6) to the second output terminal (CP(k); Fig. 6) in response to the second input signal at the first node (Q; Fig. 6; Paragraph [0082]; wherein discloses transistor T6cr is controlled by node Q).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wu in view of Park’s shift register circuit by applying a second output terminal, as taught by Kim, so to use a shift register circuit with a second output terminal for providing an OLED display panel and an OLED display device in which a GIP driving circuit is arranged in an active area in order to minimize a bezel size and a GIP signal is applied to the GIP driving circuit arranged in the active area using a single-sided COF (Paragraph [0046]).

Claim 7, Kim (Fig. 6) discloses wherein the output sub-circuit (27; Fig. 6) includes an eighth transistor (T6; Fig. 6), a ninth transistor (T6cr; Fig. 6) and a capacitor (C3; Fig. 6); 
a gate of the eighth transistor (T6; Fig. 6) is connected to the first node (Q; Fig. 6), a first electrode of the eighth transistor (T6; Fig. 6) is connected to the first clock signal terminal (SCCLK(k); Fig. 6), and a second electrode of the eighth transistor (T6; Fig. 6) is connected to the first output terminal (SP(k); Fig. 6); 
a gate of the ninth transistor (T6cr; Fig. 6) is connected to the first node (Q; Fig. 6), a first electrode of the ninth transistor (T6cr; Fig. 6) is connected to the second clock signal terminal (CRCLK(k); Fig. 6), and a second electrode of the ninth transistor (T6cr; Fig. 6) is connected to the second output terminal (CP(k); Fig. 6); and 
one end of the capacitor (C3; Fig. 6) is connected to the first node (Q; Fig. 6), and another end of the capacitor (C3; Fig. 6) is connected to the first output terminal (SP(k); Fig. 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wu in view of Park’s shift register circuit by applying a second output terminal, as taught by Kim, so to use a shift register circuit with a second output terminal for providing an OLED display panel and an OLED display device in which a GIP driving circuit is arranged in an active area in order to minimize a bezel size and a GIP signal is applied to the GIP driving circuit arranged in the active area using a single-sided COF (Paragraph [0046]).

Claim 8, Wu in view of Park discloses the shift register circuit according to claim 1. 
Wu in view of Park does not expressly disclose further comprising: 
a first reset sub-circuit connected to a first reset signal terminal, the first node and the second power supply voltage terminal, and the first reset sub-circuit being configured to transmit the second voltage signal to the first node in response to a first reset signal received from the first reset signal terminal, so as to reset the first node.  
Kim (Fig. 6) discloses further comprising: 
a first reset sub-circuit (T3n and T3nA; Fig. 6) connected to a first reset signal terminal (CP(k+3); Fig. 6), the first node (Q; Fig. 6) and the second power supply voltage terminal (GVSS2; Fig. 6), and the first reset sub-circuit (T3n and T3nA; Fig. 6) being configured to transmit the second voltage signal (GVSS2; Fig. 6) to the first node (Q; Fig. 6) in response to a first reset signal received from the first reset signal terminal (CP(k+3); Fig. 6), so as to reset the first node (Paragraph [0080]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wu in view of Park’s shift register circuit by applying a reset sub-circuit, as taught by Kim, so to use a shift register circuit with a reset sub-circuit for providing an OLED display panel and an OLED display device in which a GIP driving circuit is arranged in an active area in order to minimize a bezel size and a GIP signal is applied to the GIP driving circuit arranged in the active area using a single-sided COF (Paragraph [0046]).

Claim 9, Kim (Fig. 6) discloses wherein the first reset sub-circuit (T3n and T3nA; Fig. 6) includes a tenth transistor (T3n; Fig. 6) and a eleventh transistor (T3nA; Fig. 6); 
a gate of the tenth transistor (T3n; Fig. 6) is connected to the first reset signal terminal (CP(k+3); Fig. 6), a first electrode of the tenth transistor (T3n; Fig. 6) is connected to the first node (Q; Fig. 6), and a second electrode of the tenth transistor (T3n; Fig. 6) is connected to a first electrode of the eleventh transistor (T3nA; Fig. 6); and 
a gate of the eleventh transistor (T3nA; Fig. 6) is connected to the first reset signal terminal (CP(k+3); Fig. 6), and a second electrode of the eleventh transistor (T3nA; Fig. 6) is connected to the second power supply voltage terminal (GVSS2; Fig. 6);  
the second electrode of the tenth transistor (T3n; Fig. 6) is further connected to the third node (Qh; Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wu in view of Park’s shift register circuit by applying a reset sub-circuit, as taught by Kim, so to use a shift register circuit with a reset sub-circuit for providing an OLED display panel and an OLED display device in which a GIP driving circuit is arranged in an active area in order to minimize a bezel size and a GIP signal is applied to the GIP driving circuit arranged in the active area using a single-sided COF (Paragraph [0046]).

	Claim 14, Wu in view of Park discloses the shift register circuit according to claim 12. 

the denoising sub-circuit further includes a third denoising sub-circuit, and the third denoising includes fifteenth transistor; and 
a gate of the fifteenth transistor is connected to the second node, the first electrode of the fifteenth transistor is connected to the second output terminal, and the second electrode of the fifteenth transistor is connected to the second power supply voltage terminal.  
Kim (Fig. 6) discloses wherein the output sub-circuit (27; Fig. 6) is further connected to a second clock signal terminal (CRCLK(k); Fig. 6) and a second output terminal (CP(k); Fig. 6); 9PATENTAtty Docket No.: 211464PCT/US-JDF-I/C/N App. Ser. No.: TBD 
the denoising sub-circuit (T3, T3A, T7, and T7cr; Fig. 6) further includes a third denoising sub-circuit (T7cr; Fig. 6), and the third denoising includes fifteenth transistor (T7cr; Fig. 6); and 
a gate of the fifteenth transistor (T7cr; Fig. 6) is connected to the second node (Qb; Fig. 6), the first electrode of the fifteenth transistor (T7cr; Fig. 6) is connected to the second output terminal (CP(k); Fig. 6), and the second electrode of the fifteenth transistor (T7cr; Fig. 6) is connected to the second power supply voltage terminal (GVSS2; Fig. 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wu in view of Park’s shift register circuit by applying a second output terminal, as taught by Kim, so to use a shift register circuit with a second output terminal for providing an OLED display panel and 

Claim 15, Wu in view of Park discloses the shift register circuit according to claim 1. 
Wu in view of Park does not expressly disclose further comprising: 
a second reset sub-circuit connected to a second reset signal terminal, the first node and the second power supply voltage terminal, and the second reset sub-circuit being configured to transmit the second voltage signal to the first node in response to a second reset signal received from the second reset signal terminal, so as to reset the first node.  
Kim (Fig. 6) discloses further comprising: 
a second reset sub-circuit (22; Fig. 6) connected to a second reset signal terminal (RST; Fig. 6; Paragraph [0085]; wherein discloses gate electrodes of T3nB and T3nC are connected to reset signal RST), the first node (Q; Fig. 6; wherein figure shows electrode of transistor T3nB connected to node Q) and the second power supply voltage terminal (GVSS2; Fig. 6; Paragraph [0085]; wherein discloses electrode of transistor T3nC connected to low voltage GVSS2), and the second reset sub-circuit (22; Fig. 6) being configured to transmit (Paragraph [0085]) the second voltage signal (GVSS2; Fig. 6) to the first node (Q; Fig. 6) in response to a second reset signal (RST; Fig. 6; Paragraph [0085]) received from the second reset signal terminal (RST; Fig. 6; Paragraph [0085]), so as to reset the first node (Q; Fig. 6; Paragraph [0085]).  


Claim 16, Kim (Fig. 6) discloses wherein the second reset sub-circuit (22; Fig. 6) includes a sixteenth transistor (T3nB; Fig. 6) and a seventeenth transistor (T3nC; Fig. 6); 
a gate of the sixteenth transistor (T3nB; Fig. 6) is connected to the second reset signal terminal (RST; Fig. 6; Paragraph [0085]), a first electrode of the sixteenth transistor (T3nB; Fig. 6) is connected to the first node (Q; Fig. 6), and a second electrode of the sixteenth transistor (T3nB; Fig. 6) is connected to a first electrode of the seventeenth transistor (T3nC; Fig. 6) and the third node (Qh; Fig. 6); and 
a gate of the seventeenth transistor (T3nC; Fig. 6) is connected to the second reset signal terminal (RST; Fig. 6; Paragraph [0085]), and a second electrode of the seventeenth transistor (T3nC; Fig. 6) is connected to the second power supply voltage terminal (GVSS2; Fig. 6; Paragraph [0085]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2014/0093028 A1) in view of Park et al (US 2017/0294165 A1) as applied to claim 17 above, and further in view of Jang (US 2018/0366067 A1).

Claim 18, Wu in view of Park discloses the gate drive circuit according to claim 17.
Wu in view of Park does not expressly disclose wherein a first signal input terminal and a first reset signal terminal of a Nth-stage shift register circuit are respectively connected to a first output terminal of a (N - 2)th-stage shift register circuit and a first output terminal of a (N + 3)th-stage shift register circuit, where N is an integer greater than 2.
Jang (Fig. 2-3 and 5-6) discloses wherein a first signal input terminal (IS1; Fig. 3) and a first reset signal terminal (IS4; Fig. 3) of a Nth-stage shift register circuit (STn; Fig. 3) are respectively connected to a first output terminal of a (N - 2)th-stage shift register circuit (Out(n-2); Fig. 5) and a first output terminal of a (N + 3)th-stage shift register circuit (Out(N+3); Fig. 5), where N is an integer greater than 2 (Fig. 2; wherein figure shows more than two stages).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wu in view of Park’s gate drive circuit by applying a method for receiving inputs, as taught by Jang, so to use a gate drive circuit with a method for receiving inputs for providing an output signal of each stage included in the shift register is more stably output, and the shift register may .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent Claim 4, the Examine believes claim contains allowable subject matter. The claim is direct to the element 40 shown in Applicant’s figure 6A. The claim specifically claims the connections of the elements within the second control sub-circuit which is not taught or disclosed by the cited prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        02/11/2022